DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36-55 are pending as filed in the 06/29/2020 Preliminary Amendment. 

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

35 U.S.C. 102(a)(2):  The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36 and 47-50 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2012121939 A2 (published, 09/13/2012; claiming priority to US Prov. App. 61/449187, filed 03/04/2011).
WO2012121939A2 discloses Example 22(7), N-(4-{3-amino-6-[3-(3-amino-2-hydroxy-propoxy)phenyl]-2-pyrazinyl}phenyl)-2-(3-chlorophenyl)-1,5-dimethyl-3-oxo-2,3-dihydro-1H-pyrazole-4-carboxamide, 
    PNG
    media_image1.png
    461
    456
    media_image1.png
    Greyscale
(p. 110), which anticipates present Formula (I-h), 
    PNG
    media_image2.png
    195
    299
    media_image2.png
    Greyscale
, wherein 

G8 and G11 are N;	R2a, R2b, R2c, and R2d are –H;
G10 is CR10;	R10 is -L1-R3
G12 are CH;	L2 is a bond;
R13 is substituted phenyl;	L1 is –NRL;
RL is –H;	R3 is –H;

WO2012121939A2 asserts these compounds as interleukin-2-inducible T-cell kinase (Itk) inhibitors and describes their use as pharmaceutical compositions for treating Itk related diseases including respiratory disease, allergic disease, autoimmune disease, inflammatory disease, cancer, transplant rejection, graft versus host disease, HIV infection, aplastic anemia, or pain (Abstract; pp. 8, 23, claim 16), a genus small enough so that its members can be at once envisaged, such that WO2012121939A2 describes a compound that anticipates present Formula (I) for treating cancer. 

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 36, 37, and 47-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,633,389 B2 (issued 04/28/2020). Although not identical, the conflicting claims are not patentably distinct from each other.

    PNG
    media_image2.png
    195
    299
    media_image2.png
    Greyscale
, but differs in that the definition of G8, G10, G11, and G12 must include at least one N rather than at least two as claimed. However, as the members of the subgenus of the moiety 
    PNG
    media_image3.png
    103
    149
    media_image3.png
    Greyscale
 number only fifteen, the skilled artisan would at once envisage each member, and Formula (I) of US10633389B2 anticipates presently claimed Formula (I-h). Claim 3 of US10633389 limits the genus of Formula (I) to subgenuses, including Formula (I-e), wherein R1a is H; G10 is CR10; and G11 is CR11, differing from claim 37 in that Formula (I-e) of US10633389B2 allows for X as O, S, or CH2 rather than O as in claim 37 and allows for R1 as H or C1-4 aliphatic rather than C1-4 aliphatic as in claim 37. Regardless of this difference, claim 3 of US10633389B2 describes a genus having two additional members than claim 37, which would at once be envisaged by the skilled artisan and thus anticipates present claim 37. Claims 11 and 13-18 of US10633389B2 recite compositions and methods anticipating those of present claims 47-55.

(2)	Claims 36-42 and 45-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,118,931 B2 (issued 11/06/2018). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-4 of US10118931B2 teach a compound, 
    PNG
    media_image4.png
    225
    445
    media_image4.png
    Greyscale
, that anticipates present claim 36-42 and 45-55, wherein X is O; R1/R1a are H/CH3; R2a and R2b are H; R2c is Cl; G8 and G12 are N; G11 is CR11; R11 is -L1-R3; L1 is a bond; R3 is an optionally substituted heterocycle; G10 is CR10; R10 is CH3; L2 is a bond; R13 is a substituted heteroaryl. 

In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

In this case, US10118931B2 indicates the compound of claims 1-4 as a CARM1 inhibitor capable of treating the CARM1-mediated disorders of present claims 48-55. (col. 3, ll.21-33; cols. 563-565). 

(3)	Claims 36-44 and 47-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,856,267 B2 (issued 01/02/2018). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-4 of US9856267B2 teach a compound, 
    PNG
    media_image5.png
    219
    429
    media_image5.png
    Greyscale
, that anticipates present claim 36-44 and 47-55, wherein X is O; R1/R1a are H/CH3; R2a and 
In this case, US9856267B2 indicates the compound of claims 1-4 as a CARM1 inhibitor capable of treating the CARM1-mediated disorders of present claims 48-55. (col. 562, l.25-col. 566, l.22).

(4)	Claims 36 and 47-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,738,651 B2 (issued 07/22/2017). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 7 teaches a subgenus of claim 1 in which R1 and R1a are narrowed to anticipate the claimed definitions of R1 and R1a, thereby anticipating claims 36 and 47-55.
In this case, US9738651B2 indicates the compound of claim 7 for use in a pharmaceutical composition as a CARM1 inhibitor capable of treating the CARM1-mediated disorders of present claims 48-55. (cols. 565-568).

(5)	Claims 36-38, 41, and 47-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,346,802 B2 (issued 06/24/2016). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-3, 5-13, 15-19, and 21-32 of US9346802B2 describe a genus of compounds of Formula (I), 
    PNG
    media_image6.png
    167
    357
    media_image6.png
    Greyscale
, differing from the genus of claim 36 in that HET includes at least one N rather than at least two as claimed. However, as the members of the subgenus of the moiety HET number only eight, the skilled artisan would at once envisage each member, and Formula (I) of US9346802B2 anticipates presently claimed Formula (I-h). Claims 4 and 20 narrow HET to (i-e), 
    PNG
    media_image7.png
    143
    194
    media_image7.png
    Greyscale
, anticipating the definition of 
    PNG
    media_image3.png
    103
    149
    media_image3.png
    Greyscale
 as claimed. Claims 2-13 of US9346802B2 continue to narrow the anticipating genus of claim 1

of Claim 14 of US9346802B2 describes compounds anticipating present claims 36-38, 41, and 47-55. For example, claim 14 discloses a compound,
    PNG
    media_image8.png
    198
    437
    media_image8.png
    Greyscale
 , anticipating present claims 36-38, 41, and 47-55, wherein X is O; R1a is H; R1 is CH3; R2a-2d are H; G8 and G12 are N; G10 is CR10; R10 is H; G11 is CR11; R11 is -L1-R3; -L1 is -N(RL)-; RL is substituted alkyl; R3 is substituted alkyl; L2 is a bond; R13 is substituted heteroaryl.
	In this case, US9346802B2 indicates these anticipating compounds for use in a pharmaceutical composition as a CARM1 inhibitor capable of treating the CARM1-mediated disorders of present claims 48-55. (col. 100, l.14-col. 103, l.52).

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 51 and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 51 recites a method of treating cancer “associated with E2F1 upregulation.” Similarly, claim 55 recites a method of treating cancer “associated with WNT/β-catenin signaling.” The term “associated with” is inherently relative, though neither the specification nor claims describe the type, degree, or kind of association required to meet the claim language “associated with,” leaving undefined the exact scope of the diseases to be treated. 
	
Conclusion
Claims 36-55 are pending are pending. 
Claims 36-55 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655